DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first surface of the gripper frame” and “a first surface of the body” as well as “a second surface of the gripper frame” and “a second surface of the body” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the term “cavities” references multiple different parts (123, 1610, 1710, 1750, 1810) in the disclosure and it is often unclear which part is being referred to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-15 make multiple references to “a first cavity” and “a second cavity.” The specification mentions cavities 123, 1610, 1710, 1750, 1810 but none of them are labelled “first cavity” or “second cavity”. Therefore, it is unclear as to which cavity is being referenced in each claim, rendering the limitations indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golasowski (US 2778393).
Regarding Claim 1, Golasowski discloses a pet treat holder, comprising a body (member 9), a clamp (C clamp 5) affixed to the body, and a gripper frame (C clamp 6) affixed to the body, said gripper frame comprising a treat gripper (engaging head 42).
Regarding Claim 3, Golasowski discloses the pet treat holder of claim 1 wherein the gripper frame (6) is affixed to the body (5) at an angle (Figure 1).
Regarding Claim 4, Golasowski discloses the pet treat holder of claim 3 wherein a first surface of the gripper frame meets a first surface of the body at an angle between 90-180 degrees (see edited Figure 2 below), and a second surface of the gripper frame meets a second surface of the body at an angle between 180 and 270 degrees (see edited Figure 2 below).

    PNG
    media_image1.png
    210
    248
    media_image1.png
    Greyscale

Regarding Claim 7, Golasowski discloses the pet treat holder of claim 1 wherein the gripper frame comprises a first ridged frame element (flange 28) and a second frame element (flange 29) opposed to the first ridged frame element (Figure 1).
Regarding Claim 8, Golasowski discloses the pet treat holder of claim 7 wherein the treat gripper comprises a displaceable gripping surface (engaging head 42) opposed to the first ridged frame element (Figure 1).
Regarding Claim 9, Golasowski discloses the pet treat holder of claim 8 wherein the treat gripper is adapted and configured to securely grip a pet treat between the displaceable gripping surface and the first ridged frame element (Figure 1).
Regarding Claim 10, Golasowski discloses the pet treat holder of claim 8 wherein the displaceable gripping surface is selected from the group consisting of a flat surface, a pointed surface, a semi-spherical surface, an inverted pyramid, a bar, a jaw, and a swivel head (engaging head 42 is a flat surface Figure 1).
Regarding Claim 11, Golasowski discloses the pet treat holder of claim 8 wherein the displaceable gripping surface is affixed to a threaded rod (screw 40).
Regarding Claim 12, Golasowski discloses the pet treat holder of claim 11 wherein the threaded rod is threadedly secured in the second frame element (“jaw member 26 has a threaded opening through which a clamping screw 40 is threaded” Col. 2 lines 57-59).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen JR. (US 2018/0303071).
Regarding Claim 20, Allen discloses a pet treat holder (holding apparatus 20) comprising means for gripping a pet treat (jaws 34 and 36) and means for securing said pet treat gripping means to a fixed object to provide the pet treat off the ground to an animal (“housing portion 24 in one preferred embodiment may be attached to a base plate 66 by an attachment ring 77” Paragraph [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Golasowski (US 2778393) as applied to claim 1 above. 
Regarding Claim 5, Golasowski discloses the pet treat holder of claim 1.
Golasowski fails to disclose the pet treat holder of claim 1 wherein the gripper frame is flared.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripper frame of Golasowski, to be flared in shape, in order to allow for a larger sized treat to be placed in the gripper, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding Claim 6, Golasowski teaches the pet treat holder of claim 5.
Golasowski fails to disclose the pet treat holder wherein the gripper frame comprises a body side and a distal side opposed to the body side, wherein the width of the distal side is greater than the width of the body side.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gripper frame of Golasowski, to have one side wider than the other side, in order to allow for a larger sized treat to be placed in the gripper, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Golasowski as applied to claim 7 above, and further in view of Allen JR. (US 2018/0303071).
Regarding Claim 13, Golasowski discloses the pet treat holder of claim 7.
Golasowski fails to disclose the pet treat holder wherein the first ridged frame element defines a first cavity in the shape of an inverted pyramid within the gripper frame.
However, Allen teaches the pet treat holder wherein the first ridged frame element defines a first cavity in the shape of an inverted pyramid within the gripper frame (jaw anchor portion 118; Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first rigid frame element of Golasowski to define an inverted pyramid shaped cavity as taught by Allen, in order to allow different shaped treats and toys to fit in the treat gripper without falling out.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Golasowski in view of Allen as applied to claim 13 above, and further in view of Yang (US 5090670).
Regarding Claim 14, Golasowski in view of Allen teaches the pet treat holder of claim 13.
Golasowski fails to disclose the pet treat holder wherein the first ridged frame element defines a second cavity in the shape of an inverted pyramid.
However, Yang teaches the pet treat holder wherein the first ridged frame element defines a second cavity in the shape of an inverted pyramid (element 102 Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first rigid frame element of Golasowski to define a second inverted pyramid shaped cavity as taught by Yang, in order to allow the pet easy chewing access to a variety of different shaped toys and treats.
Regarding Claim 15, Golasowski in view of Allen teaches the pet treat holder of claim 14.
Golasowski fails to disclose the pet treat holder wherein the first cavity is adapted and configured to secure pet treats of different shapes and sizes, and the second cavity is adapted and configured to expose more of the pet treat to the use of the animal.
However, Allen teaches the pet treat holder wherein the first cavity is adapted and configured to secure pet treats of different shapes and sizes (“an enclosed gripping arrangement for safely, securely and adjustably supporting a bone, treat or chew toy for a pet” Paragraph [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet treat holder of Golasowski, with the ability to support a variety of treats and toys as taught by Allen, in order to keep the pet engaged and prevent boredom.
Additionally, Yang teaches the pet treat holder wherein the second cavity is adapted and configured to expose more of the pet treat to the use of the animal (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet treat holder of Golasowski, with the second cavity adapted to expose more of the treat as taught by Yang, in order to allow the pet to completely finish the treat without parts becoming stuck within the holder.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Golasowski as applied to claim 1 above, and further in view of Yamin (US 2011/0232583).
Regarding Claim 16, Golasowski discloses the pet treat holder of claim 1.
Golasowski fails to disclose the pet treat holder further comprising a pet treat dispenser affixed to the pet treat holder.
However, Yamin teaches a pet treat holder (holder 1) further comprising a pet treat dispenser (toy 1) affixed to the pet treat holder (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet treat holder of Golasowski, with a pet treat dispenser as taught by Yamin, in order to provide the pet additional entertainment and prevent boredom.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Golasowski as applied to claim 1 above, and further in view of Yang (US 5090670).
Regarding Claim 17, Golasowski discloses the pet treat holder of claim 1.
Golasowski fails to disclose the pet treat holder wherein at least one of the clamp or treat gripper comprises a rounded handle comprising one or more facets adapted and configured to fit a wrench.
However, Yang teaches the pet treat holder wherein at least one of the clamp or treat gripper comprises a rounded handle (drive member 105) comprising one or more facets adapted and configured to fit a wrench (“The drive member 105 receives the force from, for example, a wrench or other hand tool” Col. 3 lines 34-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clamp and gripper of Golasowski, with the rounded handle and facets of Yang, in order to allow the user to easily and conveniently replace treats and toys when needed.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen JR. (US 2018/0303071) in view of Golasowski (US 2778393).
Regarding Claim 18, Allen discloses a method of providing a pet treat to an animal, comprising: clamping a pet treat holder to a fixed object (“housing portion 24 in one preferred embodiment may be attached to a base plate 66 by an attachment ring 77” Paragraph [0038]), wherein said pet treat holder comprises a body (housing portion 22), and a gripper frame affixed to the body (jaws 34 and 36); securely gripping a pet treat within the gripper frame (Figure 2); and providing the pet treat off the ground for consumption by the animal (Figure 2).
Allen fails to disclose a clamp affixed to the body.
However, Golasowski teaches a pet treat holder with a clamp (C clamp 5) affixed to the body (member 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment ring of Allen, with the clamp of Golasowski, in order to allow the user to move the pet treat holder to new locations to provide entertainment for the pet.
Regarding Claim 19, Allen in view of Golasowski teaches the pet treat holder of claim 18. Allen further discloses the method of providing a pet treat to an animal, wherein securely gripping a pet treat within the gripper frame further comprises gripping the pet treat between a first ridged element (jaw 36) of the gripper frame and a displaceable gripping surface (jaw 34; Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perozo et al. (US 9848585), Krietzman et al. (US 5829391), and Noaeill (US 10925258) are considered relevant prior art as they pertain to pet toy and treat holders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K.P./Examiner, Art Unit 3642        

/MONICA L PERRY/Primary Examiner, Art Unit 3644